Citation Nr: 1031609	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk.




INTRODUCTION

The Veteran served on active duty from February 1956 to January 
1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in July 2009, at 
which time the claim for entitlement to service connection for 
degenerative disc disease was denied.  The Veteran then appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Order, the Court 
vacated the July 2009 Board decision and remanded the matter back 
to the Board for development consistent with the parties' Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is required with respect to this claim, 
for the reasons discussed below.

The record contains private treatment records which reflect a 
current diagnosis of degenerative disc disease of the lumbar 
spine.  The record also contains the Veteran's statements that he 
injured his back in service and received treatment at that time.  
The Board notes that the Veteran's complete service treatment 
records are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were presumably destroyed in the 
fire at that records storage facility in 1973.  The RO informed 
the Veteran and requested that he provide them with any available 
records in his possession, to which the Veteran gave a negative 
reply.  The Board is satisfied that the RO has taken all 
necessary steps to secure the complete service treatment records 
and, given the response from the NPRC, that additional efforts 
would be futile.  38 U.S.C.A. § 5103A(b).  In a case such as 
this, where complete service treatment records are unavailable, 
the Board is mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

As to this heightened duty the Board calls attention to McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in which the Court held 
that in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The Veteran's contentions and current diagnosis meet the "low 
standard" of McClendon and therefore this case is remanded in 
order to obtain a VA medical nexus opinion to determine whether 
the Veteran's current degenerative disc disease of the lumbar 
spine is related to the claimed injury he sustained while in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA spine 
examination to determine the nature and 
approximate onset date and/or etiology of his 
current degenerative disc disease of the 
lumbar spine.  The claims file and a copy of 
this remand must be provided to the examiner 
for study and it should state in the report 
of any examination that they have been 
reviewed by the examiner.

Following a review of the relevant evidence 
in the claims file and a copy of this remand, 
obtaining a history from the Veteran, the 
clinical examination and any tests that are 
deemed necessary, the examiner is requested 
to opine whether it is at least as likely as 
not (i.e., 50 percent or greater probability) 
that the current degenerative disc disease of 
the lumbar spine began during service or is 
etiologically related to any incident of 
active service.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion provided.  If this 
inquiry cannot be answered without resorting 
to speculation, the examiner should explain 
exactly why it would be speculative to 
respond.  

2.  Upon completion of the above, 
readjudicate the claim of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


